PER CURIAM:
The opinion of this Court in these ■consolidated cases was handed down on February 7, 1963 affirming the judgment of the District Court in favor of the defendant, W. E. Waggonner, Sheriff and Ex-Officio Tax Collector (La.App., 151 So.2d 575). Rehearing was denied April 1, 1963 and .certiorari was refused by the Supreme Court of Louisiana on May 14, 1963 (244 La. 467, 152 So.2d 562). The plaintiffs in these cases applied to the Supreme Court of the United States for a writ of certiorari to review our decision and judgment, which writ was granted on October 21, 1963, 375 U.S. 878, 11 L.Ed.2d 110. On March 23, 1964, 376 U.S. 369, 84 S.Ct. 857, 11 L.Ed.2d 782, the Supreme Court of the United States reversed our judgment and granted judgment in favor of the plaintiffs as prayed for. The mandate of that court was received by us on May 18, 1964. In obedience to said mandate, the judgment of the Twenty-Sixth Judicial District Court of Louisiana in and for the Parish of Bossier is hereby reversed and judgment rendered in favor of the plaintiff, Natural Gas & Oil Corporation, and against the defendant, W. E. Waggonner, Sheriff and Ex-Officio Tax Collector, in No. 9888 on the docket of this Court and No. 19044 on the docket of the District Court, as prayed for in plaintiff’s petition in the sum of Four Thousand, Two Hundred Fifty-Six and 85/100 ($4,256.85) Dollars, with interest thereon at the rate of 2% per annum from December 30, 1952 until paid.
It is further ordered that the judgment of the Twenty-Sixth Judicial District Court of Louisiana in and for the Parish of Bossier is hereby reversed and judgment rendered in favor of plaintiff, Mississippi River Fuel Corporation, and against the defendant, W. E. Waggonner, Sheriff and Ex-Officio Tax Collector, No. 9889 on the docket of this court and No. 20236 on the docket of the District Court, as prayed for in plaintiff’s petition in the sum of Five Thousand, Five Hundred Seven and 03/100 ($5,507.03) Dollars, with interest thereon at the rate of 2% per annum from December 30, 1954 until paid.
It is further ordered that the plaintiffs, Natural Gas & Oil Corporation and Mississippi River Fuel Corporation, recover from the defendant, W. E. Waggonner, Sheriff and Ex-Officio Tax Collector, the sum of Nine Hundred Sixty and 15/100 ($960.15) Dollars for costs expended in the application to the Supreme Court of the United States as taxed by that court.
*316Before this court, the defendant has asserted his official exemption from the payment of court costs as provided by LSA-R.S. 13 :4521. This exemption may be asserted as to costs accruing in proceedings in the courts of this state, but the attribute of sovereignty does not immunize the state against the taxing of costs accruing in the courts of the United States. Fairmont Creamery Company v. Minnesota, 275 U.S. 70, 48 S.Ct. 97, 72 L.Ed. 168.
Reversed and rendered.